Citation Nr: 1412093	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for dental disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for facial scarring resulting from surgery at a VA facility in April 1976.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1974.

In May 2013, the Veteran before the undersigned Veterans Law Judge in New York, New York.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  In August 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated his wish to withdraw his appeal for the issue of service connection for dental disorder.

2.  In April 1976, the Veteran underwent surgery (anterior submucous resection, rhinoplasty and bilateral otoplasty) at a VA medical facility to address a cosmetic nasal deformity and bilateral ear deformity.  There were no complications and he healed well.

3.  In December 1981, the Board denied compensation under 38 U.S.C.A. § 351 (now § 1151) for residual facial scarring.  A Motion for Reconsideration was denied in November 1983.  

4.  The evidence received since the December 1981 Board decision is new and material.

5.  The Veteran does not currently have an additional disability resulting from surgery at a VA medical facility in April 1976.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of service connection for dental disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The December 1981 Board decision, that denied entitlement to compensation under 38 U.S.C.A. § 351 (now § 1151) for facial scarring, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

3.  New and material evidence has been received since the December 1981 Board decision to reopen entitlement to compensation under 38 U.S.C.A. § 1151 for facial scarring.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for facial scarring is denied.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Dental Disorder

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision, and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In August 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated his wish to withdraw the issue of service connection for dental disorder.  As he has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration (there is no dispute).  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed without prejudice.

New and Material Evidence to Reopen § 1151 Claim

In April 1976, the Veteran underwent surgery (anterior submucous resection, rhinoplasty and bilateral otoplasty) at a VA medical facility to address a cosmetic nasal deformity and bilateral ear deformity.  There were no complications and he healed well.  He filed a claim under the provisions of § 1151 for additional disability as a result of the surgery.  In December 1981, the Board denied the appeal on the basis that there was no unusual facial scarring or disfigurement as a result of the operative procedures.  A Motion for Reconsideration of that decision was denied in November 1983.  

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the December 1981 Board decision does not include additional relevant official service department records, and there was no evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.  

Nonetheless, in a June 2010 private medical statement, Dr. H.B. noted, in part, that the Veteran "has a cosmetic rhinoplasty at the VA hospital . . . in 1976 which left him with a considerable deformity."  This statement is new as it was not previously before the adjudicators and material to the element of an additional disability related to the April 1976 VA surgery.  Having submitted new and material evidence, this claim is reopened. 

Compensation under 38 U.S.C.A. § 1151 for Facial Scarring

Having reopened the claim, the Board will now address the claim on the merits.  Under 38 U.S.C.A. § 1151, compensation is awarded for a "qualifying additional disability" in the same manner as if such additional disability or death were service connected.  To be considered a "qualifying additional disability," in these circumstances, a disability must meet two criteria.  First, it must not be the result of the Veteran's willful misconduct.  Second, the disability must have been either: 

(a) caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (ii) an event not reasonably foreseeable; or

b) proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

To determine whether the Veteran has an additional disability, VA compares the condition immediately before the beginning of the medical or surgical treatment upon which the claim is based to the condition after such treatment has stopped.  38 C.F.R. § 3.361(b). 

In January 2008, the Veteran reported that the 1976 surgery was botched.  In November 2008, he noted that he received medical treatment in December 2007 to correct a rhinoplasty which made some scarring just under the septum and he did not agree to such a procedure.  He reiterated such contentions in January 2012, April 2012, and October 2012 and on an April 2011 VA Form 9.  Most recently at the May 2013 Board hearing, he testified that the operating physician did not perform the surgery as he wanted, cut the septum too deep making it concave, did too much with the ears, and the results took away from his appearance.  He indicated that he underwent additional plastic surgery in 2005 by a private physician.

The Veteran also submitted a December 2007 private surgery record which documents the Veteran underwent a rhinoplasty by Dr. N.R. and the preoperative and postoperative diagnosis was nasal deformity.  As stated above, Dr. H.B. noted in a June 2010 private medical statement that the Veteran "ha[d] a cosmetic rhinoplasty at the VA hospital . . . in 1976 which left him with a considerable deformity."  An October 2011 private rhinoplasty-septoplasty consultation report with Dr. W.R. suggested surgery to change external nasal appearance, maintain function, and improve asymmetry, but indicated that asymmetry could remain as a limitation.  Most recently, a January 2012 VA outpatient medical statement noted the Veteran's request for revision rhinoplasty with Dr. W.R. was reviewed and disapproved because the procedure fell in the realm of cosmetic surgery.

Nevertheless, the pertinent, and more contemporaneous, evidence of record includes April 1976 VA hospitalization records, which revealed the surgery was performed without complications, postoperative course was benign, and all wounds were noted to be healing at the time of his discharge from hospitalization.  A June 1980 VA examination report summarized that there was a marked improvement over the preoperative status and that the relatively minor findings were the customary unpredictable healing phenomena.  A July 1980 board of investigation report, completed by three VA physicians, concluded that the Veteran's face was not disfigured and scarred and marked improvement had been brought about in his condition.  Most recently, during the May 2013 Board hearing, the undersigned Veterans Law Judge was able to observe the Veteran's nose and did not observe any significant deviation in outward appearance.

After review of the evidentiary record, the Board finds that the Veteran's more recently-reported history of an additional disability, specifically a nasal deformity, that resulted form surgical treatment at a VA medical facility in April 1976 is inconsistent with the other medical evidence of record at the time of such treatment and within a few years thereafter which document no residual complications, disfigurement, or scarring.

The Board acknowledges the Veteran is competent to report symptoms he experiences and observes at any time regarding the face because this requires personal knowledge as it comes through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of an additional disability that resulted from surgical treatment.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Since the first element of an additional disability has not been met, there is no reason for the Board to further consider the second element of causation under 38 U.S.C.A. § 1151 in this case.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for facial scarring, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided to the Veteran in February 2008 and February 2009 letters.  Accordingly, the duty to notify has been fulfilled.

VA's duty to assist has also been met, as the Veteran's service treatment records and VA treatment records have been associated with the claims file, and he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in May 2013 and the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board acknowledges that the Veteran was not afforded a VA examination in conjunction with his claim, but none is required to substantiate the unestablished elements on appeal.  There is no indication that additional records exist pertaining to the claim for compensation under 38 U.S.C.A. § 1151 for facial scarring on appeal, and if they did, that they would provide a basis to grant this claim.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

The appeal for service connection for dental disorder is dismissed.

New and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for facial scarring; and to that extent only, the appeal is granted.

Compensation under 38 U.S.C.A. § 1151 for facial scarring resulting from surgery at a VA facility in April 1976 is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


